IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                           __________________

                              No. 95-10393
                          Conference Calendar
                           __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

CARY DEON MCGOWAN,

                                       Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:89cr00203
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Cary Deon McGowan appeals from the district court's denial

of his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2).    The district court did not err by concluding that

U.S.S.G. § 2D1.1, comment. (n.1), amendment 484, was not

applicable and by not conducting an evidentiary hearing on the

matter.   See United States v. Allison, 63 F.3d 350, 353 (5th

Cir.), cert. denied, 116 S. Ct. 405 (1995).

     AFFIRMED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.